Citation Nr: 0712967	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-36 819	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder with history of psychogenic skin reaction 
and angioneurotic edema (psychiatric disability), currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for heart disability, 
claimed as secondary to the veteran's service-connected 
psychiatric disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, 
Ohio, and Montgomery, Alabama.  In an April 2003 rating 
decision, the Cleveland, Ohio, RO, increased the evaluation 
of the veteran's psychiatric disability from 10 to 30 
percent, effective September 13, 2002.  In January and July 
2004 rating decisions, the Montgomery, Alabama, RO denied 
service connection for heart disability and a TDIU, 
respectively.

In April 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The claims of entitlement to an increased rating for 
psychiatric disability and to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection has been in effect for psychiatric 
disability since August 1953, and the condition is currently 
evaluated as 30 percent disabling.

2.  There is no competent medical evidence showing that the 
veteran has a heart disability.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (effective October 10, 2006) (to be codified 
at 38 C.F.R. § 3.310(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002 & 
Supp. 2006)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that VA has 
satisfied its duties to notify and assist, and that all 
relevant evidence has been obtained regarding the veteran's 
claim.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
As to the former duty, under 38 U.S.C.A. § 5103, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
pertaining to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Kent v. Nicholson, 20 Vet. App. 1, 8 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  
Here, the Board finds that VA has satisfied its duty to 
notify the veteran of the information necessary to 
substantiate his claim by way of the RO's September 2003 
"VCAA" letter, which sets forth the criteria for both 
direct and secondary service connection, and which was sent 
to him prior to the January 2004 decision on appeal.  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  To date, the veteran has not been notified of these 
criteria.  Because the preponderance of the evidence is 
against the veteran's claim, however, the Board finds that he 
has not been prejudiced since any issue regarding an 
evaluation of the degree of disability and an appropriate 
effective date is moot.  

To date, VA has not notified the veteran of the recent 
amendment to 38 C.F.R. § 3.310 that provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744 (Sept. 7, 2006).  Because 
the evidence shows that the veteran does not have heart 
disability, and since the amendment merely codifies the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), the principle of which he was advised by the RO in the 
September 2003 letter, he is not prejudiced.  

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service records of his pertinent 
private and VA care.  In October 2003, he was also afforded a 
formal VA heart examination specifically to determine whether 
he had a heart disability, and if so, whether it was caused 
or aggravated by his service-connected psychiatric 
disability.  In light of the above, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cardiovascular-renal 
disease, which includes organic heart disease, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a year following discharge from 
service.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, as noted above, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the 
Court's holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that service connection is warranted for 
heart disability on the basis that he has this condition due 
to his service-connected psychiatric disability.  In support, 
he reports that he receives treatment by a cardiologist at 
the Biloxi, Mississippi, VA Medical Center.  The veteran also 
highlights the physician's statement in the March 2003 VA 
psychiatric examination report, "He does have problems with 
hypertension, hypercholesterolemia, and coronary artery 
disease."

The service medical records are silent for complaint or 
treatment of heart problems, and indeed, the veteran does not 
contend otherwise.  In fact, he does not assert that he 
developed the condition within a year of service, and the 
post-service treatment records show that although he has 
received treatment for his hypertension, they are negative 
for evidence of any organic heart disability.

The physician who conducted the March 2003 VA psychiatric 
examination, which was performed to assess the extent and 
severity of the veteran's psychiatric disability, noted at 
the opening of her report that she neither the claims folder 
nor any of the veteran's medical records were available for 
her review.  Instead, the examiner indicated that she relied 
on the veteran's account of his pertinent history.  In 
discussing that history, she indeed reported that the veteran 
had, among other conditions, coronary artery disease.  The 
physician, however, only diagnosed the veteran as having 
generalized anxiety disorder.

By contrast, the physician who performed the October 2003 
indicated at the outset of his report that he had reviewed 
the veteran's claims folder.  He acknowledged the veteran's 
report that he had abnormal EKGs (electrocardiograms) that 
showed evidence of an old heart attack.  Based on his 
physical examination of the veteran and the results of an EKG 
(that revealed that he had sinus bradycardia), a chest X-ray 
and a stress test, however, the physician opined that there 
was no evidence that the veteran had heart disease.  

VA outpatient treatment records, dated from July 2003 to June 
2004, show that the veteran received treatment for various 
disorders and was diagnosed as having hypertension and 
hyperlipidemia, but are negative for a diagnosis of heart 
disability.  Indeed, a June 2004 outpatient examiner assessed 
the veteran as having a questionable history of myocardial 
infarction.

Thus, the evidence shows that the physician who performed the 
October 2003 VA heart examination ruled out a diagnosis of 
heart disability, an impression consistent with the VA 
outpatient treatment records.  Although the veteran 
highlights the March 2003 VA psychiatric examiner's statement 
suggesting that he has heart disability, given the October 
2003 VA physician's diagnosis, which was based on a physical 
examination, the results of diagnostic studies, and a review 
of his medical records, and the absence of any diagnosis of 
heart disability in the VA outpatient treatment records, the 
Board finds that the veteran does not have this condition.  

In this regard the Board points out that a bare transcription 
of lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See Howell v. Nicholson, 19 Vet. 
App. 535, 539 (2006); LeShore v. Brown, 8 Vet. App. 406 
(1995).  Here, because the March 2003 VA psychiatric examiner 
statement was obviously based on the veteran's reported 
history, and because the medical evidence affirmatively rules 
out a diagnosis of heart disability, the Board must deny the 
veteran's claim on the basis that he does not have the 
condition for which he is seeking service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has heart 
disability due to his service-connected psychiatric 
condition.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2006) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the preponderance of the 
medical evidence shows that the veteran does not have heart 
disability, service connection for this condition must be 
denied.  


ORDER

Service connection for heart disability is denied.


REMAND

In an April 2003 rating decision, the RO increased the 
evaluation of the veteran's psychiatric disability from 10 to 
30 percent, effective September 13, 2002.  After receiving 
notice of the decision in May 2003, in a June 2003 statement, 
the veteran's responded, "In reference to the Rating 
Decision Dated April 11, 2003 I disagree with your decision 
for S.C.D. for anxiety disorder."  Further, later that month 
his representative indicated, "Additionally, [the veteran] 
wishes to disagree with your rating decision of April 11, 
2003, which denied service connection for an anxiety 
disorder."  Because the sole issue adjudicated by the RO in 
the April 11, 2003, rating decision involved the evaluation 
of the veteran's service-connected psychiatric disability, 
and given that the veteran and his representative cited that 
determination by its precise date, the Board accepts the 
veteran's June 2003 statement as a Notice of Disagreement 
(NOD) with the April 2003 rating decision.  

In a July 2004 rating decision, the RO denied the veteran's 
TDIU claim and notified him of the determination later that 
month.  In an August 2004 statement, which the RO stamped, 
"NOTICE OF DISAGREEMENT RECEIVED" (emphasis in original), 
the veteran stated, "I disagree with this decision.  My 
rating percentage should be higher and I am unable to work 
due to my service-connected disabilities."  The Board agrees 
with the RO that the August 2004 statement constitutes an NOD 
to the July 2004 denial of his TDIU claim.

To date, the RO has not issued the veteran a Statement of the 
Case (SOC) with respect to either claim.  Under these 
circumstances, the Board has no discretion and is obliged to 
remand these issues to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the veteran an SOC with respect to 
his claims of entitlement to an increased 
rating for his psychiatric disability and 
to a TDIU, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
 



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


